Abatement Order filed February 26, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-13-00408-CV
                                   ____________

                            FELIX AUZ, Appellant

                                        V.

    CITIMORTGAGE, INC. AND FEDERAL NATIONAL MORTGAGE
                     ASSOCIATION, Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-37321

                           ABATEMENT ORDER

      On February 26, 2014, the parties notified this court that the parties had
reached an agreement to settle the issues on appeal, and requested that the appeal
be abated for completion of the settlement. The motion is granted. Accordingly,
we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
parties file a motion to dismiss the appeal or other dispositive motion. The court
will also consider an appropriate motion to reinstate the appeal filed by either
party, or the court may reinstate the appeal on its own motion.



                                  PER CURIAM